PEE CUEIAM.
Plaintiffs appeal a decree quieting title in tbe defendants to a disputed strip of land in tbe Fruitvale subdivision of Eoseburg.
*203The controversy arose ont of differences in surveys. The disputed strip is approximately 458 feet long and tapers from a width of 2.2 feet on the east end of the strip to approximately one foot on the west. The trial court considered three different surveys by three different surveyors, together with a substantial volume of other evidence, and settled the dispute by adopting the most recent survey as the true line between the neighbors. The survey which the court adopted described a line established by adverse possession.
We have found nothing in the record to justify reversal of the decree.
Affirmed.